EXHIBIT 10.1

LIVE NATION, INC.
EMPLOYEE STOCK BONUS PLAN

Live Nation, Inc. (the “Company”), a corporation organized under the laws of the
State of Delaware, hereby adopts this Live Nation, Inc. Employee Stock Bonus
Plan (the “Plan”). The purposes of the Plan are as follows:

(1) To further the growth, development and financial success of the Company by
providing additional incentives to certain of its employees and consultants who
have been or will be given responsibility for the management or administration
of the Company’s business affairs and by assisting them to become owners of the
Company’s common stock, par value $.01 per share (the “Common Stock”), thus
benefiting directly from the Company’s growth, development and financial
success.

(2) To enable the Company to obtain and retain the services of the type of
professional, technical and managerial employees and consultants considered
essential to the long-term success of the Company by providing and offering them
an opportunity to become owners of the Common Stock.

ARTICLE I
DEFINITIONS

Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
masculine pronoun shall include the feminine and neuter and the singular shall
include the plural, where the context so indicates.

Section 1.1 — Board

“Board” shall mean the Board of Directors of the Company.

Section 1.2 — Cash Bonus

“Cash Bonus” shall mean a bonus which any Employee is entitled to receive under
any bonus or compensation plan or agreement maintained by the Company or any of
its Subsidiaries that is payable in cash.

Section 1.3 — Code

“Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.4 — Committee

“Committee” shall mean the Compensation Committee of the Board.

Section 1.5 — Employee

“Employee” shall mean any employee (as defined in accordance with the
regulations and revenue rulings then applicable under Section 3401(c) of the
Code) or bona fide consultant of the Company, or of any corporation which is
then a Parent Corporation or a Subsidiary, in each case whether such employee or
consultant is so employed or engaged at the time the Plan is adopted or becomes
so employed or engaged subsequent to the adoption of the Plan.

Section 1.6 — Fair Market Value

“Fair Market Value” shall mean, as of any given date, the value of a share of
Common Stock determined as follows:

(a) If the Common Stock is listed on any established stock exchange (such as the
New York Stock Exchange, the NASDAQ Global Market or the NASDAQ Global Select
Market) or national market system, its Fair Market Value shall be the closing
sales price for a share of Common Stock as quoted on such exchange or system for
such date or, if there is no closing sales price for a share of Common Stock on
the date in question, the closing sales price for a share of Common Stock on the
last preceding date for which such quotation exists, as reported in The Wall
Street Journal or such other source as the Committee deems reliable;

(b) If the Common Stock is not listed on an established stock exchange or
national market system, but the Common Stock is regularly quoted by a recognized
securities dealer, its Fair Market Value shall be the mean of the high bid and
low asked prices for such date or, if there are no high bid and low asked prices
for a share of Common Stock on such date, the high bid and low asked prices for
a share of Common Stock on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or

(c) If the Common Stock is neither listed on an established stock exchange or a
national market system nor regularly quoted by a recognized securities dealer,
its Fair Market Value shall be established by the Committee in good faith.

Section 1.7 — Parent Corporation

“Parent Corporation” shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

Section 1.8 — Subsidiary

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

ARTICLE II
ISSUANCE OF SHARES

Section 2.1 — Authorization to Issue Common Stock

(a) The Company is authorized to issue shares of Common Stock (the “Shares”)
under the Plan in payment of a Cash Bonus to any Employee who may elect to
receive Shares in payment of the Employee’s Cash Bonus, on such terms and
conditions as may be fixed from time to time by the Committee, in its sole
discretion, and which are not inconsistent with the Plan.

(b) The aggregate number of Shares which may be issued under the Plan shall not
exceed two million (2,000,000). The Shares issuable under the Plan may be either
previously authorized but unissued Shares or treasury Shares.

Section 2.2 — Payment of Bonuses of Common Stock

(c) In the event that the Committee determines to issue Shares pursuant to the
Plan, the Committee shall have the authority, in its sole and absolute
discretion, to:

(i) select which Employee(s), if any, to whom an election to receive Shares in
payment of their Cash Bonuses is to be extended;

(ii) determine the number of Shares to be issued to such Employee(s); and

(iii) determine the terms and conditions of such issuance, which are not
inconsistent with the Plan.

(d) The number of Shares to be issued in payment of any Cash Bonus under the
Plan shall be equal to the amount of the Cash Bonus divided by the Fair Market
Value of a Share on the date the Cash Bonus would otherwise be payable in cash,
with any fractional share to be paid in cash.

Section 2.3 — Tax Withholding

The Company or any Subsidiary shall have the authority and the right to deduct
or withhold, or require an Employee to remit to the Company, an amount
sufficient to satisfy federal, state, local and foreign taxes (including the
Employee’s FICA or employment tax obligation) required by law to be withheld
with respect to any taxable event concerning an Employee arising as a result of
the Plan. The Committee may in its sole discretion and in satisfaction of the
foregoing requirement allow an Employee to elect to have the Company withhold
shares of Common Stock otherwise issuable in payment of a Bonus (or allow the
surrender of shares of Common Stock). The number of shares of Common Stock which
may be so withheld or surrendered shall be limited to the number of shares which
have a Fair Market Value on the date of withholding or repurchase equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income.

ARTICLE III
ADMINISTRATION

Section 3.1 — Duties and Powers of the Committee

It shall be the duty of the Committee to conduct the general administration of
the Plan in accordance with its provisions. The Committee shall have the power
to interpret the Plan and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.

Section 3.2 — Expenses; Professional Assistance; Good Faith Actions

All expenses and liabilities incurred by members of the Committee in connection
with the administration of the Plan shall be borne by the Company. The Committee
may employ attorneys, consultants, accountants, appraisers, brokers or other
persons. The Committee, the Company and its officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Company, all
Employees to whom Shares are issued and all other interested persons. No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, and all members of
the Committee shall be fully protected by the Company in respect to any such
action, determination or interpretation.

Section 3.3 — Conditions to Issuance of Shares

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Common Stock, unless and until the Board has determined,
with advice of counsel, that the issuance of such shares is in compliance with
all applicable laws, regulations of governmental authorities and, if applicable,
the requirements of any exchange on which the shares of Common Stock are listed
or traded, and the shares of Common Stock are covered by an effective
registration statement or applicable exemption from registration. In addition to
the terms and conditions provided herein, the Board may require that an Employee
make such reasonable covenants, agreements and representations as the Board, in
its discretion, deems advisable in order to comply with any such laws,
regulations or requirements.

(b) All Common Stock certificates delivered pursuant to the Plan and all shares
issued pursuant to book-entry procedures are subject to any stop-transfer orders
and other restrictions as the Committee deems necessary or advisable to comply
with federal, state or foreign securities or other laws, rules and regulations
and the rules of any securities exchange or automated quotation system on which
the Common Stock is listed, quoted or traded. The Committee may place legends on
any Common Stock certificate or book entry to reference restrictions applicable
to the Common Stock.

(e) The Committee shall have the right to require any Employee to comply with
any timing or other restrictions with respect to any payment under the Plan,
including a window-period limitation, as may be imposed in the sole discretion
of the Committee.

(f) No fractional shares of Common Stock shall be issued.

(g) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company shall not deliver to any Employee certificates evidencing shares of
Common Stock issued in connection with any issuance and instead such shares of
Common Stock shall be recorded in the books of the Company (or, as applicable,
its transfer agent or stock plan administrator).

(h) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
Common Stock, the Committee shall make equitable adjustments, if any, to reflect
such change with respect to the aggregate number of Shares that may be issued
under the Plan (including, but not limited to, adjustment of the limitation in
Section 2.1(b) on the maximum number of Shares which may be issued under the
Plan).

(i) All issuances under the Plan shall be approved by the Committee and, at the
time of any such issuance, the Committee must be composed solely of at least two
non-employee directors as defined in Rule 16b-3 promulgated under the Securities
Exchange Act of 1934, as amended.

Section 3.4 — Compliance with Laws

The Plan and the issuance and delivery of shares of Common Stock and the payment
of money under the Plan are subject to compliance with all applicable federal,
state, local and foreign laws, rules and regulations (including, without
limitation, state, federal and foreign securities law and margin requirements)
and to such approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. Any securities delivered under the Plan shall be subject
to such restrictions, and the person acquiring such securities shall, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements. To the extent permitted by applicable law,
the Plan and any agreements entered into under the Plan shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

ARTICLE IV
OTHER PROVISIONS

Section 4.1 — Amendment, Suspension or Termination of the Plan

The Plan may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Committee.

Section 4.2 — Effect of Plan Upon Other Compensation Plans

The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company, any Parent Corporation or any Subsidiary.
Nothing in the Plan shall be construed to limit the right of the Company, any
Parent Corporation or any Subsidiary to establish any other forms of incentives
or compensation for employees of the Company, any Parent Corporation or any
Subsidiary.

Section 4.3 — Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Plan.

* * * *

I hereby certify that the foregoing Plan was duly adopted by the Compensation
Committee of the Board of Directors of Live Nation, Inc. on March 13, 2008.

Executed on this 13th day of March, 2008.

/s/ Michael G. Rowles
Secretary


